DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, US 7,861,473.
Regarding claim 1:
Green discloses a screen attachment adapter (10), comprising: 
an adapter body (20), the adapter body defining 
a channel (26) configured to receive a rigid screen support supporting a screen (refer to Fig. 3), and 
an extension offset (32) from the channel, the extension configured to be inserted into a groove of a frame for an opening to hold the screen relative to the opening when the channel receives the rigid screen support.
Regarding claim 2:
Werner discloses wherein the adapter body further defines a second channel disposed between the extension and the channel.
Regarding claim 3:
Werner disclose wherein the adapter body includes a first body extension (32) and a second body extension (28), wherein the second channel is disposed between the first body extension and a second body extension.
Regarding claims 4 and 8:
Werner discloses wherein the adaptor body includes a first channel extension (38) and a second channel extension (30) extending from the first body extension (32) to define the channel. 
Regarding claims 9-11 and 17-18:
Werner discloses wherein the second channel extension includes a support stop (36) projecting outwardly towards the first channel, wherein a plethora of support stops are positioned within the channel including a support stop positioned at an end of the channel extension distal the extension;
wherein the support stop is configured to support at least a portion of the rigid screen support when the rigid screen support is received within the channel.

    PNG
    media_image1.png
    552
    481
    media_image1.png
    Greyscale

Regarding claim 12:
Werner discloses a screen attachment adapter, comprising: 
an adapter body, the adapter body defining a first channel and a second channel (26), the first channel configured to receive at least a portion of a frame (22) defining an opening for a screen, the second channel (26) is offset from the first channel and is configured to receive a rigid screen support supporting the screen, the adapter body including a first body extension (32) and a second body extension (28), the first channel defined between the first body extension and the second body extension, the second body extension configured to be inserted into a groove (42) of the frame;
a first channel extension (38) extending from the first body extension; and 
a second channel extension (30) extending from the first body extension, wherein the second channel (26) is defined between the first channel extension and the second channel extension.
Regarding claim 16:
Werner discloses wherein the first channel extension is substantially parallel to the second channel extension.

Claims 1, 5-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al., US 2,835,325.
Regarding claim 1:
Gilbert discloses a screen attachment adapter (refer to Fig. 2), comprising: 
an adapter body, the adapter body defining 
a channel (12) configured to receive a rigid screen support supporting a screen (refer to Fig. 2), and 
an extension offset (18 and 19) from the channel, the extension configured to be inserted into a groove of a frame for an opening to hold the screen relative to the opening when the channel receives the rigid screen support.
Regarding claim 12:
Gilbert discloses a screen attachment adapter, comprising: 
an adapter body, the adapter body defining a first channel (space between 18 and 19) and a second channel (12), the first channel configured to receive at least a portion of a frame (22) defining an opening for a screen, the second channel (12) is offset from the first channel and is configured to receive a rigid screen support supporting the screen, the adapter body including a first body extension (18) and a second body extension (19), the first channel defined between the first body extension and the second body extension, the second body extension configured to be inserted into a groove of the frame;
a first channel extension (12) extending from the first body extension; and 
a second channel extension (13) extending from the first body extension, wherein the second channel is defined between the first channel extension and the second channel extension.
Regarding claims 5 and 13:
Gilbert discloses wherein the body extensions include one or more fins (20) extending outwardly from the extension, the fins configured to interact with interior surfaces of a groove when the extension is inserted into a groove.
Regarding claims 6-7 and 14-15:
Gilbert discloses wherein the second body extension extends outwardly from the adapter body with an end distal to the adapter body, wherein the fins extend outwardly from the second body extension in a direction away from the end of the second body extension.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633